Title: To Benjamin Franklin from the Vicomte de Rochambeau, 29 April 1784
From: Rochambeau, Donatien-Marie-Joseph de Vimeur, vicomte de
To: Franklin, Benjamin



Paris ce 29 avril 1784—

Le Vcte. De Rochambeau a deja eu l’honneur d’envoyer L’année passée a Monsieur Le Docteur franklin Le premier volume du traité sur Les bois. L’auteur vient de lui addresser Le premier cahier du Second volume en le priant d’en faire passer un exemplaire a Passy. Il est enchanté que cette occasion lui fournisse celle de Le rappeller a son souvenir et de l’assurer De L’attachement inviolable quil lui a voué.—
